Action of tort for personal injuries. Verdict for the plaintiff. General motion for a new trial on the usual grounds.
The plaintiff was injured while working for the defendant at Southwest Harbor. As he stooped to throw paving blocks into a pan to be loaded on a barge, two blocks came down from the pile above, crushing his thumbs and the third finger of his left hand. There was evidence tending to show that the plaintiff’s injuries resulted from improper piling of the paving blocks and the negligence of a fellow servant, for both of which the defendant is chargeable.
It appearing, by stipulation of the parties, that the defendant has not assented to become subject to the provisions of the Workmen’s Compensation Act, by R. S., Chap. 55, Sec. 3, the defenses that the plaintiff’s injury was due to his own assumption of risk or contributory negligence, or was the result of the negligence of a fellow servant, are barred. The verdict must be sustained. Motion overruled.